Citation Nr: 1718407	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-00 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

For the rating period on appeal prior to November 30, 2015, entitlement to an initial compensable rating for service-connected eczema and tinea pedis, and a rating higher than 10 percent, thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to February 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2007 and April 2013 rating decisions of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2007 rating decision declined to reopen a previously denied service connection claim for a low back disability.  The April 2013 rating decision, as relevant here, granted service connection for eczema and tinea pedis at a noncompensable rate (zero percent), and the noncompensable rating was continued in a June 2013 rating decision. 

The Veteran testified at a July 2015 videoconference hearing before a Veterans Law Judge (VLJ) at the RO in San Diego, California, and a hearing transcript is of record.  In February 2017, VA sent a letter to the Veteran notifying him that the VLJ was no longer available to decide his case, and asked him whether he desired to have another hearing.  To date, the Veteran has not requested such an additional hearing.  Accordingly, the undersigned VLJ now proceeds to adjudicate the issue on appeal.

In a September 2015 decision, the Board determined new and material evidence was submitted for the low back disability and reopened the claim.  The Board then remanded for further development the reopened back claim, as well as the increased rating claim for eczema and tinea pedis.  In response, the Veteran was afforded an opportunity to attend a VA examination and to provide evidence, and such was accomplished.  The VA examiner provided a medical opinion that addressed the questions regarding the relevant claimed disabilities listed in the remand.  Thus, VA has complied with the September 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
During the pendency of this appeal, the RO, in a December 2015 rating decision, granted service connection for chronic low back pain.  Because the Veteran was awarded a complete grant of the benefits sought with respect to his low back disability, such claim is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Moreover, the RO, in the December 2015 rating decision, increased the rating from zero to 10 percent for the eczema and tinea pedis claim, effective November 30, 2015.  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  The 10 percent increase is not a full grant of benefits sought, and the claim for increase remains on appeal.  See AB, supra.

FINDINGS OF FACT

1.  Since the beginning of the claim on appeal to November 30, 2014, the Veteran's eczema and tinea pedis covered, at most, total body area of not more than five percent and a total exposed area of less than 5 percent, but required six weeks or more of systemic therapy.


2.  From November 30, 2014, forward, the Veteran's eczema and tinea pedis required constant or near-constant use of systemic therapy, and covered at most, a total body area of not more than 20 percent and a total exposed area of less than 5 percent.

CONCLUSIONS OF LAW

1.  Since the beginning of the claim on appeal to November 30, 2014, the criteria for a rating of 30 percent, but no higher, for eczema and tinea pedis are met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7806 - 7813 (2016).

2.  From November 30, 2014, forward, the criteria for a maximum schedular rating of 60 percent for eczema and tinea pedis are met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7806 - 7813 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran appealed the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no additional notice is required for such downstream issues.  VAOPGCPREC 8-2003.  The Court specifically held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

As such, all necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is therefore satisfied that the AOJ has satisfied its duty to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  


Pertinent Laws Relevant to Increased Rating Decisions

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Eczema and Tinea Pedis

The Veteran's eczema and tinea pedis is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7806 -7813.  Hyphenated diagnostic codes, such as the one utilized here, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016).  

Under VA regulations for the evaluation of skin disabilities, dermatophytosis, including tinea cruris and tinea pedis, is evaluated under DC 7813, which is in turn rated as disfigurement of the head, face, or neck under DC 7800; as scars under DC 7801-7805; or as dermatitis or eczema under DC 7806, depending upon the predominant disability.  This claim is rated under the criteria for dermatitis/eczema (DC 7806) as the predominant disability.

Under DC 7806, a 10 percent evaluation is assigned where the disability affects at least 5 percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.

A 30 percent evaluation is assigned where the disability affects 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118.

A 60 percent evaluation, the maximum available under DC 7806, is warranted where the disability affects more than 40 percent of the entire body, or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118.

Private treatment records dated in June 2008 indicate the Veteran was treated for vesiculation of the feet and skin lesions.  In addition, he was further treated with medication for dermatitis of the feet, arms and legs.

The Veteran was examined in a May 2013 VA examination for compensation purposes, wherein the examiner found that the Veteran's had eczema spots on the top of both of his feet that affected less than five percent of his total body area and none of his exposed area.  The examiner further determined evidence of tinea pedis was not present.  However, the examiner found that the Veteran had been treated with topical medications six or more weeks within the previous 12-month period for his skin conditions.  

The Veteran was afforded another VA examination in November 2015, wherein the VA examiner found that the Veteran had eczema patches on both legs and tinea pedis on both feet.  The skin conditions affected five to twenty percent of his total body area and none of his exposed area.  Furthermore, the examiner determined that the Veteran's skin disability had been treated with a topical corticosteroid on a constant or near-constant basis in the previous 12 months.

The Veteran asserts that his skin disability warrants ratings higher than currently assigned.  He, as a layperson, is competent to report observable symptoms of eczema and tinea pedis, such as blisters and red splotches on his skin.  The Board finds that the Veteran is competent to report the frequency of the symptoms and the reoccurrence of the outbreaks on his body, as he has personal knowledge of this information.  Furthermore, the Board finds in this instance that the observation of blisters and red splotches and the reporting the frequency of reoccurrences does not require specialized knowledge or training or medical expertise.  As such, the Veteran is competent to report on the type and frequency of his symptoms.  

However, a layperson is not competent to identify a specific level of skin disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected skin disability is provided by the VA medical professionals who have examined him during the current appeal.  

Based on the evidence of record, the Board finds that, since the beginning of the claim to November 30, 2014, a rating of 30 percent is warranted, as the findings from the May 2013 examination show the Veteran's skin condition required him to use topical corticosteroids six weeks or more in the prior 12-month period.  Notably, in a relatively recent decision issued by the U.S. Court of Appeals, Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. Mar. 1, 2016), the Court found that use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, as described by the criteria under Diagnostic Code 7806, is inclusive of topical corticosteroids.  Accordingly, as the Veteran's skin disability required intermittent systemic therapy for a total duration of six weeks or more in the12-month period prior to the 2013 examination, the Board resolves any doubt in the Veteran's favor and assigns a 30 percent rating under DC 7806 since the beginning of the claim until November 30, 2014.

A rating higher than 30 percent is not warranted however for the period prior to November 30, 2014.  Indeed, the relevant evidence shows that the Veteran's skin disability affected less than five percent of his total body area and none of his exposed area.  

The Board further finds that, from November 30, 2014, forward, a higher rating of 60 percent is warranted, as the findings from the November 30, 2015, examination indicate that the Veteran's skin disability has required, in the prior 12-month period, constant or near-constant use of topical corticosteroids, which, as noted above, constitutes systemic therapy.  The November 2015 examiner noted that the Veteran is prescribed one topical corticosteroid for his eczema, and another for his tinea pedis.  As the medical evidence demonstrates that the Veteran's service-connected skin disability required constant or near-constant use of systemic therapy in the 12 month period prior to the November 2015 examination, the Board assigns the 60 percent rating under DC 7806 from one year prior to the date of the VA examination report, which is November 30, 2014.  A rating higher than 60 percent under DC 7806 is not in order, as it is the maximum rating available under that code.  The Board considered the applicability of other diagnostic codes, but finds no other diagnostic code to provide for higher ratings in this case.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case has not alleged, and the evidence does not show, that he is unemployable due to the service-connected skin disability.   Rather, according to the May 2013 VA examination report, the Veteran indicated that, while his tinea pedis made it hard for him to walk in his job, he was employed as a maintenance worker.  Further, the November 2015 VA examiner indicated that the Veteran's skin disability had no impact on his ability to work.  Accordingly, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
ORDER

Prior to November 30, 2014, a rating of 30 percent, but no higher, for service-connected eczema and tinea pedis is granted, subject to the laws and regulations governing monetary benefits.

Since November 30, 2014, forward, a maximum schedular rating of 60 percent for service-connected eczema and tinea pedis is granted, subject to the laws and regulations governing monetary benefits.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


